                        Case 1:21-mj-00090-ZMF Document 11 Filed 02/11/21 Page 1 of 25


AO 442 (Rev. 11/11) Arrest Warrant



                                          UNITED STATES DISTRICT COURT
                                                                           for the

                                                                   District of Columbia


                     United States of America
                                 v.                                           )
                   GINA MICHELLE BISIGNANO                                    )       Case No.
                                                                              )
                                                                              )
                                                                              )
                                                                              )
                              Defendant


                                                                ARREST WARRANT
To:       Any authorized      law enforcement     officer


          YOU ARE COMMANDED                    to arrest and bring before a United States magistrate judge without unnecessary                 delay
(name of person to be arrested)      GINA MICHELLE BISIGNANO
who is accused of an offense or violation based on the following document                  filed with the court:

o     Indictment          0 Superseding        Indictment           0 Information         0 Superseding     Information         ~ Complaint

o     Probation Violation Petition          0 Supervised Release Violation Petition                  o Violation    Notice      0 Order ofthe Court

This offense is briefly described as follows:

  18    U.S.C.   § 231 (a)(3) - Civil Disorder
  18    U.S.C.   §1361 - Destruction of Government Property
  18    U.S.C.   §2 - Aiding and Abetting
  18    U.S.C.   §1512(c)(2) - Obstruction of an Official Proceeding
  18    U.S.C.   §1752(a)(1), (2), and (4) - Restricted Building or Grounds
  40    U.S.C.   §5104(e)(2)(D) - Violent Entry or Disorderly Conduct
                                                                                                                          2021.01.16
                                                                                                                          18:50:39 -05'00'
Date:            01/16/2021
                                                                                                      Issuing officer's signature


City and state:         Washington, DC                                                           Zia M. Faru ui, U.S. Magc_is_tr...:ca..:..:te=--
                                                                                                                                               _
                                                                                                       Printed name and title
                                                                                                                  Judne
                                                                           Return

           This warrant was received on (date)              \   Il{.,/~2..1       , and the person was arrested on (date)           'II q I Zo -z.../
at (city and state)   '!?e~l<t       H·,\\$)    cjJ CfoZlb             .




                                                                                  _KrlL-         bLyK~        Sfef'"" t4~t
                                                                                                              I
                                                                                                     Printed name and title
        Case 2:21-mj-00282-DUTY
               Case 1:21-mj-00090-ZMF
                                  Document
                                       Document
                                           3-1 Filed
                                                11 01/19/21
                                                     Filed 02/11/21
                                                               Page Page
                                                                    1 of 12
                                                                          2 ofPage
                                                                               25 ID #:4

A091 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                               for the
                                                        District of Columbia

                  United States of America
                             v.
                                                                          Case No.
              GINA MICHELLE BISIGNANO


                                                                                               `~ ~OQ~~
                         Defendants)


                                               CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the dates) of                  January 6, 2021               in the county of                                in the
                      District of           Columbia          ,the defendants) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 231(a)(3)                         Civil Disorder
18 U.S.C. §1361                               Destruction of Government Property
18 U.S.C. § 2                                 Aiding and Abetting
18 U.S.C. §1512(c)(2)                         Obstruction of an Official Proceeding
18 U.S.C. §1752(a)(1), (2),                   Restricted Building or Grounds
and (4)
40 U.S.C. §5104(e)(2)(D)                      Violent Entry or Disorderly Conduct
         This criminal complaint is based on these facts:
See attached statement of facts.




         ~ Continued on the attached sheet.



                                                                                            Complaiizant's signature

                                                                                       Clarke Burns, Special Agent
                                                                                            Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
Telephone (specify reliable electronic means).
                                                                                            /~`           2021.01.16
Date:           01/16/2021                                                                  l`~~          18:50:05 -05'00'
                                                                                              Judge 's signature
                                                                                      Zia M. Faruqui
City and state:                        Washington, DC                                United States Magistrate Judge
                                                                                            Printed name and title
Case 2:21-mj-00282-DUTY
       Case 1:21-mj-00090-ZMF
                          Document
                               Document
                                   3-1 Filed
                                        11 01/19/21
                                             Filed 02/11/21
                                                       Page Page
                                                            2 of 12
                                                                  3 ofPage
                                                                       25 ID #:5




                                   STATEMENT OF FACTS

         Your affiant, Special Agent Clarke Burns ofthe Federal Bureau of Investigations("FBI"),
 is assigned to the FBI Washington Field Office's Joint Terrorism Task Force("JTTF")tasked with
 investigating criminal activity pertaining to international and domestic terrorism. As a special
 agent with the FBI, I am authorized by law or by a Government agency to engage in or supervise
 the prevention, detention, investigation, or prosecution of a violation of Federal criminal laws.

         The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
 U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
 Police. Only authorized people with appropriate identification are allowed access inside the U.S.
 Capitol. On January 6, 2021,the exterior plaza ofthe U.S. Capitol was also closed to members of
 the public.

         On January 6, 2021, a joint session of the United States Congress convened at the United
 States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
 elected members ofthe United States House of Representatives and the United States Senate were
 meeting in separate chambers ofthe United States Capitol to certify the vote count ofthe Electoral
 College ofthe 2020 Presidential Election, which had taken place on November 3,2020. The joint
 session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
 House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
 Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

        As the proceedings continued in both the House and the Senate, and with Vice President
 Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
 As noted above,temporary and permanent barricades were in place around the exterior ofthe U.S.
 Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
 from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings still underway and the exterior doors and
 windows ofthe U.S. Capitol were locked or otherwise secured. Members ofthe U.S. Capitol Police
 attempted to maintain order and keep the crowd from entering the Capitol; however, between 1:00
 p.m. and 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by
 breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd
 encouraged and assisted those acts.

         Shortly thereafter, members of the United States House of Representatives and United
 States Senate, including the President of the Senate, Vice President Mike Pence, were instructed
 to—and did—evacuate the chambers. Accordingly,the joint session ofthe United States Congress
 was effectively suspended until shortly after 8:00 p.m. Vice President Pence remained in the
 United States Capitol from the time he was evacuated from the Senate Chamber until the sessions
 resumed.

        During national news coverage of the aforementioned events, video footage which
 appeared to be captured on mobile devices of persons present on the scene depicted evidence of
Case 2:21-mj-00282-DUTY
       Case 1:21-mj-00090-ZMF
                          Document
                               Document
                                   3-1 Filed
                                        11 01/19/21
                                             Filed 02/11/21
                                                       Page Page
                                                            3 of 12
                                                                  4 ofPage
                                                                       25 ID #:6




 violations oflocal and federal law, including scores ofindividuals inside the U.S. Capitol building
 without authority to be there.

         Beginning on or about January 10,2021,the FBI received at least six tips identifying GINA
 BISIGNANO ("BISIGNANO") as a participant in the January 6, 2021 riot at the U.S. Capitol.
 BISIGNANO was identified because, in a video filmed in the crowd directly in ftont ofthe Capitol
 and viewed by your affiant, BISIGNANO stated her first and last name, her place of residence,
 and her Instagram account. In a separate video from January 6, BISIGNANO also stated the name
 ofher business while speaking through a bullhorn to the crowd. A California DMV photo obtained
 by the FBI confirmed her identity.

          Video shows BISIGNANO in a crowd of rioters struggling with police officers in a
 sallyport in an attempt to gain entry to the Capitol. The rioters are seen repeatedly utilizing what
 appears to be a red aerosol spray on the officers, striking or attempting to strike the officers, and
 physically pushing the police line in an attempt to gain entry to the Capitol. In this video, a police
 officer is seen being crushed against a door while a rioter grabs his gas mask.BISIGNANO appears
 to be in the first few ranks of the tightly-packed rioters and is seen on video struggling with a
 police officer attempting to expel her and others from the Capitol sallyport. On video,
 BISIGNANO appears to say to the officer "...you hurt my f---ing leg." The cropped image below
 is a still shot from the video, which depicts the top of BISIGNANO's head and the helmet of a
 police officer. After being expelled from the Capitol sallyport by police officers, BISIGNANO
 raises her fist in an apparent gesture of defiance.
Case 2:21-mj-00282-DUTY
       Case 1:21-mj-00090-ZMF
                          Document
                               Document
                                   3-1 Filed
                                        11 01/19/21
                                             Filed 02/11/21
                                                       Page Page
                                                            4 of 12
                                                                  5 ofPage
                                                                       25 ID #:7




         In these images, BISIGNANO's hair, sunglasses, apparel, and makeup match those seen
 in the video in which BISIGNANO states her name, place of residence, and Instagram account.
 Specifically, BISIGNANO wears an identifiable Louis Vuitton sweater throughout the riot.

        In a separate video, BISIGNANO is seen using a bullhorn just outside the Capitol to effort
 other rioters to move into the Capitol. On video, BISIGNANO states "...Gina's Beverly
 Hi11s...Everybody, we need gas masks...we need weapons...we need strong, angry patriots to help
 our boys. They don't want to leave. We need protection." As BISIGNANO is speaking, rioters
 approximately ten feet to BISIGNANO's left are physically assaulting police officers preventing
Case 2:21-mj-00282-DUTY
       Case 1:21-mj-00090-ZMF
                          Document
                               Document
                                   3-1 Filed
                                        11 01/19/21
                                             Filed 02/11/21
                                                       Page Page
                                                            5 of 12
                                                                  6 ofPage
                                                                       25 ID #:8




 entry into the Capitol. Seconds after BISIGNANO states the foregoing, at least one individual
 begins striking at officers in the police line with what appears to be a baseball bat.
Case 2:21-mj-00282-DUTY
       Case 1:21-mj-00090-ZMF
                          Document
                               Document
                                   3-1 Filed
                                        11 01/19/21
                                             Filed 02/11/21
                                                       Page Page
                                                            6 of 12
                                                                  7 ofPage
                                                                       25 ID #:9




         In another video,BISIGNANO is seen feet from police officers as the large crowd ofrioters
 chants "Police stand down."

         In still another video, BISIGNANO is heard speaking into a bullhorn stating "We the
 people are not going to take it any more. You are not going to take away our [unintelligible]. You
 are not going to take away our votes. And our freedom, and I thank God for it. This is 1776, and
 we the people will never give up. We will never let our country go to the globalists. George Soros,
 you can go to hell." As BISIGNANO is speaking, other members ofthe crowd to BISIGNANO's
 immediate left assault the police officers by spraying a fire extinguisher at them, by striking their
 shields with what appear to be batons, and by throwing objects at the police. At the end of the
 video, the camera pans to BISIGNANO,clearly showing her.



                                                  5
Case 2:21-mj-00282-DUTY
        Case 1:21-mj-00090-ZMF
                          Document
                               Document
                                   3-1 Filed
                                         11 01/19/21
                                             Filed 02/11/21
                                                       Page 7Page
                                                              of 128 of
                                                                     Page
                                                                        25 ID #:10




        BISIGNANO physically entered the Capitol in at least two separate locations and
  encouraged other rioters to enter as well.
Case 2:21-mj-00282-DUTY
        Case 1:21-mj-00090-ZMF
                          Document
                               Document
                                   3-1 Filed
                                         11 01/19/21
                                             Filed 02/11/21
                                                       Page 8Page
                                                              of 129 of
                                                                     Page
                                                                        25 ID #:11




                                    r       ~`                                         ~
                                                     '~~~


                                        t



                                                                                        a
                                            _..maw




                             -~~.                                    ~' Y ~'A~        ~,~~,
                         ,
                                                     ~
                                                     - =            ~_

                                                                         ~~

                                                                              r
                                                                                                     t




                                                                     " ~~~ .,'~ '~
                                                                     ~(



                                                                    .-          ,,
            ~.
                     r
                                                       ms s.                                  ~1 ~       i

                                                                                  ~         ~ ~~



                 {~...

                                                       i
                                                               ~.
Case 2:21-mj-00282-DUTY
       Case 1:21-mj-00090-ZMF
                          Document
                               Document
                                   3-1 Filed
                                        11 01/19/21
                                             Filed 02/11/21
                                                       Page Page
                                                            9 of 12
                                                                  10 Page
                                                                     of 25 ID #:12




         In another video,BISIGNANO appears to enter the Capitol through a small square opening
 that leads to the interior of the Capitol. She addresses other rioters from what appears to be the
 inside ofthe building, stating "...we need Americans. Come on guys. We need patriots! You guys,
 it's the way in. We need some people, we need some people." Another individual is then heard
 yelling "if you have a weapon, you need to get your weapon." A male rioter then addresses
 BISIGNANO:"he said, that they said, that they're gonna use lethal force" while gesturing towards
 the interior ofthe Capitol. The male then says to BISIGNANO "what did you hear?" BISIGNANO
 replies "I heard that they were, but if we're Americans, we all need to stick together." The male
 says "You heard it?" and BISIGNANO confirms "Yes I did." In another video, BISIGNANO
 states in part "they sprayed me in the face" and gestures to the makeup in disarray on her face as
 apparent proof.
Case 2:21-mj-00282-DUTY
        Case 1:21-mj-00090-ZMF
                          Document
                               Document
                                   3-1 Filed
                                         11 01/19/21
                                             Filed 02/11/21
                                                       Page 10
                                                            Page
                                                               of 12
                                                                   11 of
                                                                      Page
                                                                         25 ID #:13




         BISIGNANO tweeted her intention to attend the protest. According to publicly-available
  information, Donald Trump, using Twitter account @realDonaldTrump, tweeted on or about
  December 19, 2020: "Big protest in D.C. on January 6~'. Be there, will be wild!" BISIGNANO
  appeared to reply to this message:



               :
                 w►~~=~~~
                s.N~~tec~'   C~ginaseyelashes C~GinaBisignano ~ 4d
                             Replying to @realDonaldTrump
                             I'll be there
                             Q~               ~~.                d                 u
                                                                                   '

          After January 6, BISIGNANO appeared to receive backlash for her presence at the riot on
  her business's Yelp review page. In replies to negative reviews, BISIGNANO appeared to confirm
  her presence at the riot and entry into the Capitol, claiming that "I was let in".




                                                G~
Case 2:21-mj-00282-DUTY
        Case 1:21-mj-00090-ZMF
                          Document
                               Document
                                   3-1 Filed
                                         11 01/19/21
                                             Filed 02/11/21
                                                       Page 11
                                                            Page
                                                               of 12
                                                                   12 of
                                                                      Page
                                                                         25 ID #:14




      ~        gina b.
               Business Owner

       1 /1 1 /2021
       am there to stop the steal no one incites violence a against law Enforcement we back the blue and respect
      law and order !it's a crime for you to make statements about me I am pro life pro trui~ip we back the blue joe
      Biden is who I was protesting against stop the steal for our American people !You are a liar !!! This has nothing
      to do with my work I am a 50 year old woman alone no laws are broken I was let in I have the right to peaceful
      assembly you are defaming mei am contacting someone about this slander !this is serious
       Read less



          On January 14, 2021, The Beverly Hills Courier published an article "based on more than
  two hours of interviews with BISIGNANO," detailing her activities before and during the riot on
  January 6, 2021. BISIGNANO confirmed her presence at the Capitol, stating she felt called upon
  by President Donald Trump to travel to D.C. to change the outcome of the election, which she
  believes was stolen. BISIGNANO admitted traveling to D.C. with at least one other person she
  knew from a previous rally. BISIGNANO told the news outlet that she filmed herself at the Capitol
  building, during the time when rioters had stolen police shields and were deploying pepper spray
  on the officers. BISIGNANO also admitted entering the Capitol building itselfthrough a window,
  the glass of which had been broken by another rioter.

          Your affiant submits there is probable cause to believe that BISIGNANO violated 18
  U.S.C. § 231(a)(3) and § 2 which makes it unlawful to commit or attempt to commit any act to
  obstruct, impede, or interfere with any fireman or law enforcement officer lawfully engaged in the
  lawful performance of his official duties incident to and during the commission of a civil disorder
  which in any way or degree obstructs, delays, or adversely affects commerce or the movement of
  any article or commodity in commerce or the conduct or performance of any federally protected
  function, or aid, abet, counsel, command, induce or procure its commission. For purposes of
  Section 231 of Title 18, a federally protected function means any function, operation, or action
  carried out, under the laws ofthe United States, by any department, agency, or instrumentality of
  the United States or by an officer or employee thereof. This includes the Joint Session of Congress
  where the Senate and House count Electoral College votes.

           Your affiant submits there is also probable cause to believe that BISIGNANO violated 18
  U.S.C. § 1361, § 2, by aiding and abetting the willful injury or depredation ofany properly ofthe United
  States. The glass window of the Capitol building is property ofthe United States.

          Your affiant submits there is also probable cause to believe that BISIGNANO violated 18
  U.S.C. § 1512(c)(2), which makes it unlawful to corruptly obstruct, influence or impede any
  official proceeding, or attempt to do so. Congressional proceedings are official proceedings under
  is u.s.c. § isis~l~~B~.
         Additionally, your affiant submits that there is probable cause to believe that BISIGNANO
  violated 18 U.S.C. § 1752(a)(1), (2), and (4) which makes it a crime to (1) knowingly enter or
  remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
  and with intent to impede or disrupt the orderly conduct of Government business or official


                                                           10
Case 2:21-mj-00282-DUTY
        Case 1:21-mj-00090-ZMF
                          Document
                               Document
                                   3-1 Filed
                                         11 01/19/21
                                             Filed 02/11/21
                                                       Page 12
                                                            Page
                                                               of 12
                                                                   13 of
                                                                      Page
                                                                         25 ID #:15




  functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
  building or grounds when,or so that, such conduct,in fact,impedes or disrupts the orderly conduct
  of Government business or official functions; and (4) knowingly engages in any act of physical
  violence against any person or property in any restricted building or grounds; or attempts or
  conspires to do so. For purposes of Section 1752 of Title 18, a "restricted building" includes a
  posted, cordoned off, or otherwise restricted area of a building or grounds where the President or
  other person protected by the Secret Service, including the Vice President, is or will be temporarily
  visiting; or any building or grounds so restricted in conjunction with an event designated as a
  special event of national significance.

          Finally, your affiant submits there is also probable cause to believe that BISIGNANO
  violated 40 U.S.C. § 5104(e)(2)(D) which makes it a crime to willfully and knowingly (D) utter
  loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place
  in the Grounds or in any ofthe Capitol Buildings with the intent to impede, disrupt, or disturb the
  orderly conduct of a session of Congress or either House of Congress, or the orderly conduct in
  that building of a hearing before, or any deliberations of, a committee of Congress or either House
  of Congress.


  Date: January 16, 2021
                                                       SP IAL AGENT CLARKS BURNS
                                                       FEDERAL BUREAU OF
                                                       INVESTIGATION

  Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
  telephone, this 16~' day of January 2021.

                                                                             2021.01.16
                                                                             1 8:51:49 -05'00'


                                                       ZIA M.FARUQUI

                                                       UNITED STATES MAGISTRATE NDGE




                                                  11
               Case Case
                    2:21-mj-00282-DUTY
                         1:21-mj-00090-ZMF
                                        Document
                                           Document
                                                 3 Filed
                                                    11 Filed
                                                         01/19/21
                                                              02/11/21
                                                                   Page Page
                                                                        1 of 114Page
                                                                                 of 25ID #:3

 AO 442 (Rev. 11/11) Arrest Warrant                                                            ~~~ ~


                                         UNITED STATES DISTRICT COURT
                                                                for the           L« i ,~ :~'~ ~ 9 ~['~ ( ~ ~ L4
                                                         District of Columbia              i, i ~   - ~, , ;'
                                                                                                            ~ - . -
                                                                                                              .,

                      United States of America

                 GINA MICHELLE BISIGNANO                         )         Case No.




                             Defendant
                                                                  ~                                       ~ ~a ~ ~
                                                       ~ ~                ~ ~
                                                                          ~~     \ ~

 To:       Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested) GINA MICHELLE BISIGNANO
who is accused of an offense or violation based on the following document filed with the court:

 Q Indichnent              ~ Superseding Indichnent      ~ Information          ~ Superseding Information             [~ Complaint
~ Probation Violation Petition            ~ Supervised Release Violation Petition         ~ Violation Notice ~ Order ofthe Court

 This offense is briefly described as follows:
  18 U.S.C.§ 231(a)(3)-Civil Disorder
  18 U.S.C. §1361 -Destruction of Government Property
  18 U.S.C.§2 -Aiding and Abetting
  18 U.S.C. §1512(c)(2)-Obstruction of an Official Proceeding
  18 U.S.C. §1752(a)(1),(2), and (4)-Restricted Building or Grounds
  40 U.S.C. §5104(e)(2)(D)-Violent Entry or Disorderly Conduct
                                                                                               ~             2021.01.16
                                                                                                             18:50:39 -05'00'
Date:          01/16/2021
                                                                                            Issuing officer's signature

City and state:         Washington, DC                                                 Zia M. Faruqui, U.S. Magistrate
                                                                                             Printed name and title


                                                              Return

          This warrant was received on (dare)                         and the person was arrested on (date)
at (city and state)


Date:
                                                                                          Arresting officer's signature



                                                                                             Printed name and title
             Case Case
                  2:21-mj-00282-DUTY
                       1:21-mj-00090-ZMF
                                      Document
                                         Document
                                               1 Filed
                                                  11 Filed
                                                       01/19/21
                                                            02/11/21
                                                                 Page Page
                                                                      1 of 115Page
                                                                               of 25ID #:1
1~


                                                                                              ,~ ILA



                                                                                    2~i21 JAf; 19 ~i11I ~ 24
                                                                                           k ,'   _   "
                                                                                   .. r`}k .
                                                                                                          ~   ~ ~.. ..


                                        UNITED STATES DISTRICT COURT                                  s"~
                                       CENTRAL DISTRICT OF CALIFORNfiA
                                                                 CASE NUMBER
      UNITED STATES OF AMERICA
                                                 PLAINTIFFS) I              v" L _ M~ `-              (C.~          ,~~ ~~
                                 V.

     G,rw ~'~.'~.►~e, ti -¢- q;sue nw~
                                                                                AFFIDAVIT RE
                                               DEFENDANT(S).              OUT-OF-DISTRICT WARRANT



     The above-named defendant was charged by:    (~ ~rn0 c~;!~
     in the                            District~o - ~' r~ (~ rf~5;c,             on d 1' / l Gl10 ~ ~
     at ~: ~ C~ ❑ a.m. / 1~(p.m. The offense was allegedly committed on or about    d 1 /O(p/a ~ a /
     in violation of Title            ~ ~              U.S.C., Sections) ~~ (p
     to wit: ~z~-~c~,c.~=~ of ~-~'~ ~~~fl`               ~

     A warrant for defendant's arrest was issued by: CLERK OF THE COURT

     Bond of$N/A                           was Qset /Q recommended.

     Type of Bond: N/A

     Relevant documents)on hand (attach):



     I swear that the foregoing is true and correct to the best of my knowledge.

     Sworn to before me, and subscribed in my presence on                                                                , by

                                                                   Deputy Clerk.




          ature of Agent                                          Print Name of Agent


                ~~~                                                        S~.~ c~'~ f                        ~P ~~
     Agency                                                       Title


     CR-~3(05/98)                          AFFIDAVIT REOUT-OF-DISTRICT R'ARR~NT
Firefox         Case 2:21-mj-00282-DUTY
                     Case 1:21-mj-00090-ZMF
                                         Document
                                             Document 11http://
                                                  4 Filed      156.131.20.221
                                                          01/19/21
                                                           Filed   02/11/21
                                                                        Page /cacd/CrimIntakeCal.NSF/
                                                                               1Page
                                                                                  of 5 16
                                                                                        Page         1222c8c990b 1f46...
                                                                                          of 25ID #:16

                                                              UNITED STATES DISTRICT COURT
                                                             CENTRAL DISTRICT OF CALIFORNIA

       iJNITED STATES OF AMERICA,                                                   Western Division
                                                                       Plaintiff,
                                         vs.                                        Case Number: 2:21-MJ-00282                 Out of District Affidavit
                                                                                    Initial App. Date: 01/19/2021              Custody_
       Gina Michelle Bisignano                                                      Initial App. Time: 1:00 PM




                                                                    Defendant.      Date Filed: 01/19/2021
                                                                                    Violation: 18:1361         ,J /~
                                                                                    CourtSmartl Reporter:      ~  l.1.~.1~-eQ~

             PROCEEDINGS HELD BEFORE UNITED STATES                                                     CALENDAR/PROCEEDINGS SHEET
                MAGISTRATE NDGE: John E. McDermott                                                      LOCAL/OUTOF-DISTRICT CASE



          PRESENT:                   Lorenzo, ShaRon                                                                                   None

                                        Deputy Clerk                               Assistant U.S. Attorney                       Interpreter/Language
                   IMTIAL APPEARANCE NOT HELD - CON'TIN UED
                  'Defendant informed of charge d right to: remain silent; appointment ofcounsel, if indigent; right to bail; bail review and
                    ~ preliminary hearing OR ~emoval hearing /Rule 20.
                 ' Defendant states true name j~is as chazged D is
                ~ Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are directed to
                   file all future documents reflecting the true name as stated on the record.
               ~'llefendant advised of consequences offalse statement in financial affidavit. D Financial Affidavit ordered SEALED.
                D Attorney: Craig Harbaugh, DFPD,~ Appointed D Prev. Appointed[ Poss. Contribution (see separate order)
                    D Special appeazance by:
                p'Govemment's request for detention is: ~ GRANTED                  DENIED ~ WITHDRAWN D CONTINUED
               D Defendant is ordered: D Permanently Detained ❑O Temporarily Detained(see separate order).
               ~Y B IL FIXED AT $ Z~(ZQb ~'                                  (SEE ATTACHED COPY OF~R-1 BOND FORM FOR CONDITIONS)
                   Government moves to J13SEAL Complaint/Indictment/Information/Entire Case:~GRAN'TED O DEI~IIED
                   Preliminary Hearing waived.
                D Class B Misdemeanor D Defendant is advised of maximum penalties
                D This case is assigned to Magistrate Judge                                                    .Counsel are directed to contact the clerk for the
                   setting of all fiuther proceedings.
                D PO/PSA WARRANT ~ Counsel are directed to contact the clerk for
                   District Judge                                                               for the setting of further proceedings.
                O Preliminazy Hearing set for                                       at 4:30 PM
                D PIA set for:                                      at 11:00 AM in LA;at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                ~J Government's motion to dismiss case/defendant                                                  only: O GRANTED O DENIED
                D Defendant's motion to dismiss for lack of probable cause: ~ GRANTED ~ DENIED
                O Defendant executed Waiver ofRights. ~ Process received.
                D Court ORDERS defendant Held to Answer to                                      District of
                       Bond to transfer, if bail is posted. Defendant to report on or before
                   D Warrant ofremoval and final commitment to issue. Date issued:                                      By CRD:
                   D Warrant ofremoval and final o            fitment aze ordered stayed until
                   Case continued to Date         2        2p2                        (Time)                                        PM
                   Type of Hearing: G 1                                 Before Judge ~/j~~~                                  /Duty Magistrate Judge.
                  Proceedings will e held in the ~ uty                 oom                             'Judge's Courtroom ~gpYr~
               ~'~Defendant committed to the custody ofthe U.S. Marshal ~ Summons: Defendant ordered to report to USM for processing.
                O Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                D Abstract of Order to Return Defendant to Court on Neat Court Day(M-20)issued. Original forwarded to USM.
                      LEASE ORDER NO:              ~f(~ G fj(j
                   Other: J}~~~3 ~v Coh               ~uk~h R C, in!o w~Tl ~x sen.-f~ dRFu,se-co~c.~so(
                                    D PSA ~ USPO                               O FINANCIAL                           D READY
                                                                                                                        Deputy Clerk Initials
                                                                                                                                           ~  r$


            M-5(10/13)                              CALENDAR/PROCEEDING SHEET - LOCAI,/OUT-OF-DISTRICT CASE                                       Pege 1 of 1




of 1                                                                                                                                              1/19/2021, 12:00 PM
             Case 2:21-mj-00282-DUTY
                  Case 1:21-mj-00090-ZMF
                                      Document
                                          Document
                                               4 Filed
                                                   11 01/19/21
                                                       Filed 02/11/21
                                                                 Page 2Page
                                                                        of 5 17
                                                                              Page
                                                                                of 25ID #:17



                 UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

   Case Name: United States of America v, GINA BISIGNANO                                            Case No. 21MJ0282
                                                 Q Defendant       ~ Material Witness

   Violation of Title and Section: 18 USC 1361
                                          Summons       Q Out of District ~ UNDER SEAL ~ Modified Date:

   Check only one ofthefive numbered boxes below (unless one bond is to be replaced by another):
   1.      Persona Recognizance         ignature On y      (c).Q Affidavit ofSurety With Justification      Release No.
   2. QX Unsecured Appearance Bond                              (Form CR-3) Signed by:
                                                                                                              40680
            g i ~n.nnn.nn
                                                                                                                Release to Pretrial ONLY
   3. ~X Appearance Bond                                                                                      ~ Release to Probation ONLY
         $ 70,000 (for release vurnosesl ~b~ r            ~hy~
                                                                                                                Forthwith Release
     (a). ~X C2sh Deposit(Amount or %)(Form CR-7)
                                                                       With Full Deeding of Property:         LMB to be vlaced on dit
             20,000.00
     (b).Q Affidavit of Surety Without                                                                        w/in 24 hrs of release
             Justification (Form C1t-4) Signed by:
                                                                                                              ■ All Conditions of Bond
                                                                                                              Q
     .~. Responsible 3rd Partv(ies)                                                                             (ExceptClearing-Warrants
                                                                                                                 Condition) Must be Met
            $150,000 due by 1/22/2021                                                                            and Posted by:
           ($70,000 dfr)
                                                                                                              1/22/2021

                                                                                                                 Third-Party Custody
                                                         4. ❑Collateral Bond in the Amount of(Cash               Affidavit(Form CR-31)
                                                               or Negotiable Securities):
                                                               $                                              Q Bail Fixed by Court:
                                                         5. Q Corporate Surety Bond in the Amount of:          EM         / slo
                                                               $                                                (Judge / Cterk's Initials)


                                                        PRECONDITIONS TO RELEASE
        The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(g)(4).
        The Court has ordered a Nebbia hearing under § 3142 (g)(4).
        The Nebbia hearing is set for                                   at           ❑ a.m. ❑ p,m.

                                                  ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
Q Submit to: Q Pretrial Services Agency(PSA)supervision as directed by PSA; ~ Probation (USPO)supervision as directed by USPO.
                (The agency indicated above,PSA or USPO, will be referred to below as "SupervistngAgency.'~

Q Surrender all passports and travel documents to Supervising Agency no later than                                          sign a Declaration
    re Passport and Other Travel Documents(Form CR-37), and do not apply for a passport or other travel document during the pendency
    of this case.
~■ Travel is restricted to CAC and District of Columbia                                     unless prior permission is granted by Supervising
    Agenry to travel to a specific other location. Court permission is required for international travel.
~ Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
i
~
■ Maintain or actively seek employment and provide proof to Supervising Agency. Q Employment to be approved by Supervising Agenry.
   Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                Defendant's Initials:               Date: ~     'Z `~   Zl
               Case 2:21-mj-00282-DUTY
                    Case 1:21-mj-00090-ZMF
                                        Document
                                            Document
                                                 4 Filed
                                                     11 01/19/21
                                                         Filed 02/11/21
                                                                   Page 3Page
                                                                          of 5 18
                                                                                Page
                                                                                  of 25ID #:18


    Case Name: United States of America v. GINA BISIGNANO                                           Case No. 21MJ0282
                                                Q Defendant        ~ Material Witness
   Q Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
        witness in the subject investigation or prosecution, ~ including but not limited to
                                                             ;~ except
   Q Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
        of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

   Q Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. Q In order to determine compliance,
        you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
        own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
        to submit to a search of your person andlor property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not engage in telemarketing.
       Do not sell, transfer, or give away any asset valued at $                                 or more without notifying and obtaining
        permission from the Court, except
       Do not engage in tax preparation for others.
       Do not use alcohol.
       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
        requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
       Supervising Agenry.
       Do not use or possess illegal drugs or state-authorized marijuana.   Q In order to determine compliance, you agree to
       submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
  ■ Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or
  ~
       designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally, except as
       prescribed by a medical doctor.
  Q Submit to: ~drug andlor ~alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
       You must pay all or part of the costs for testing and treatment based upon your abllity to pay as determined by Supervising Agency.
  Q Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
       of treatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~ Release to USPO only
  Q■ Submit to a mental health evaluation. If directed to do so, participate in mental health counseling andlor treatment approved by
       Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
  Q
  ■ Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
       Agency, which Qwill or         will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment,
           Location monitoring only - no residential restrictions;
                              -or-
       Q You are restricted to your residence every day:
                    from                  ❑ a.m. ❑ p.m. to                    ❑ a.m. ❑ p.m.
                 ■ as directed by Supervising Agency;
                 Q
                              -or-
                                                                                 Defendant's Initials:                Dater     ~ ~
CR-1 (OS/19)                             CENTRAL DISTRICT OP CALIFORNIA RELEASE ORDER AND                                          P GE20F4
         Case 2:21-mj-00282-DUTY
              Case 1:21-mj-00090-ZMF
                                  Document
                                      Document
                                           4 Filed
                                               11 01/19/21
                                                   Filed 02/11/21
                                                             Page 4Page
                                                                    of 5 19
                                                                          Page
                                                                            of 25ID #:19


   Case Name: United States of America v. GINA BISIGNANO                                              Case No. 21MJ0282
                                                Q Defendant       ~ Material Witness

         You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                      all of which must be preapproved by Supervising Agency;
         Release to PSA only ~ Release to USPO only
       You are placed in the third-party custody(Form CR-31) of
       Clear outstanding ~ warrants or~ DMV and traffic violations and provide proofto Supervising Agency within                     days
       of release from custody,
       Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except
       as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person
       and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
       the age of 18 except in the presence of a parent or legal guardian of the minor.
      Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
       under the age of 18.
      Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation of any daycare
       facility, school, or other organization dealing with the care, custody, or control of chIldren under the age of 18.
      Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
       of your person and/or properly, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
       Marshal.
  i Other conditions:
  ~
   Residential Drug treatment, only if needed.




                                             GENERAL CONDITIONS OF RELEASE

I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
United States District Court to which I may be removed or to which the case maybe transferred.

I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
direction in connection with such judgment as the Court may prescribe.

I wIll immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
so that I may be reached at all times.

I will not commit a federal, state, or local crime during the period of release.

I will not intimidate any witness,juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
subject to further prosecution under the applicable statutes.

I will cooperate in the collection of a DNA sample under 42 U.S.C. 4 14135a.

                                                                                   Defendant's Initials: ~f~.~       Date: ~/~ ~/~
                                       CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND IIOND F          - .x ~~                  PACE 3 OF 4
               Case 2:21-mj-00282-DUTY
                    Case 1:21-mj-00090-ZMF
                                        Document
                                            Document
                                                 4 Filed
                                                     11 01/19/21
                                                         Filed 02/11/21
                                                                   Page 5Page
                                                                          of 5 20
                                                                                Page
                                                                                  of 25ID #:20


       Case 1V~ame: United States of America v. GINA BISIGNANO                                      Case No. 21MJ0282
                                                    ■ Defendant
                                                    ~                    ~ Material Witness


                                      ACKNOWLEDGMENT OFDEFENDANT/MATERIAL WITNESS

      As a condition of my release on this bond, pursuant to Title 18 of the United States Code,I have read or have had interpreted to me
      and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
      all conditions of release imposed on me and to be bound by the provisions ofLocal Criminal Rule 46-6.

      Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
      continue in full force and effect until such time as duly exonerated.

     I understand that violation of any of the general and/or additional conditions of release ofthis bond may result in a revocation of
     release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/or
     fine.

     I further understand that ifI fall to obey and perform any of the general and/or additional conditions of release ofthis bond,this bond
     maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment maybe summarily entered in this
     Court against me and each surety,jointly and severally, for the bond amount, together with interest and costs. Execution of the
     judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
     United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
     forfeited.




               ~o      ~j
     Dat                                    Signature ofDefendant/ M erial Witness                 \_ Telephone Number



        /'~ ~ ~"~ /                 / ri
     City and State(D NOTINCLUDE ZIP CODE)




         Check if interpreter is used: I have interpreted into the                                               language this entire form
           and have been told by the defendant that he or she understands all of it,



     Interpreter's Signature                                                                       Date



     Approved:
                               United States District Judge /Magistrate judge                      Date

     If cash deposited: Receipt #                                for $


    (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                   Defendant's Initials:~~         Date: ~/c~ o
CR-1 (05/19)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BON ~F                                    4 OF

                                                                                                     ` r .
       Case 2:21-mj-00282-DUTY
             Case 1:21-mj-00090-ZMF
                                 Document
                                     Document
                                          12 Filed
                                              11 Filed
                                                   01/19/21
                                                        02/11/21
                                                             Page Page
                                                                  1 of 121Page
                                                                           of 25ID #:34
                                                                                                                               F~LEn
                                                                                                                      CLERK,L'.S. DISTRICT COUR7



                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                      1/19/21
                                                                                                                   CENTRAI.DISTRICT OF CAI.6'ORVIA
                                                                                                                     Bi':      sla       DEPUTY
    UNITED STATES OF AMERICA,                                             CASE NUMBER:
                                                          PLAINTIFF
                                v.                                                           2:21-MJ-00282-DUTY

 Gina Michelle Bisignano
                                                                                            WAIVER OF RIGHTS
                                                                                         (OUT OF DISTRICT CASES)
                                                      DEFENDANT.


       I understand that charges are pending in the                                   District of             Columbia
alleging violation of          18 U.S.C. § 231(a)(3)                              and that I have been arrested in this district and
                           (Tit/e and Section /Probation/Serpernrsed Release)
taken before a United States Magistrate Judge, who has informed me of the charges) and my rights to:
      (1)      have an identity hearing to determine whether I am the person named in the charges;
      (2)      arrival of process;

-Claeck one only-

❑        EXCLUDING PROBATION OR SUPERVISED RELEASE CASES:
        (3)  have a preliminary hearing (unless an indictment has been returned or an information filed} to
             determine whether there is probable cause to believe an offense has been committed by me,the
             hearing to be held in this district or the district of prosecution; and
        (4)  request transfer of the proceedings to this district under Rule 20, Fed.R.Crim.P., in order to plead
             guilty.

❑       PROBATION OR SUPERVISED RELEASE CASES:
       (3)   have a preliminary hearing (if the violation charged allegedly occurred in this district, and I am
             held in custody solely on that charge) under Rule 32.1(b), Fed.R.Crim.P., to determine whether
            there is probable cause to believe I have violated the terms of my probation/supervised release.

         I HEREBY WAIVE(GIVE UP)MY RIGHTS) TO:

                have an identity hearing
         ~i     arrival of process
         ■      have a preliminary hearing
         ■      have an identity hearing, and I have been informed that I have no right to a preliminary hearing
         ■      have an identity hearing, but I request that a preliminary hearing be held in the prosecuting
                district.                                                                    "'




Date: 1/19/2021


I have translated this Waiver to the defendant in the                                                                   language.

Date
                                                                  Interpreter(if required)



M-14(09/09)                            WAIVER OF RIGHTS(OUT OF DISTRICT CASES)
            Case 2:21-mj-00282-DUTY
                 Case 1:21-mj-00090-ZMF
                                     Document
                                         Document
                                              8 Filed
                                                  11 01/19/21
                                                      Filed 02/11/21
                                                                Page 1Page
                                                                       of 1 22
                                                                             Page
                                                                               of 25ID #:29

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
                                                   CRIMINAL M[NUTES -GENERAL




   Case tvo.          ~l~~1J~'~~                                                                      Date       January 19, 2021


   Present: The Honorable        John E. McDermott, United States Magistrate Judge

   Interpreter       n/a

       S Loreh zC~                                           P. Cuneo
                  Deputy Clerk                      Court Reporter/Recorder                            Assistant U.S. Attorney



                  U.S.A, v. Defendant(s):             Present Cust. Bond              Attorneys for Defendants:          Present BA U. Ret.

~iinu [3is~~,a.~r~o                                      x     X                     Cr~~. ~i'beu~~v                           x        x

  Proceedings: (IN CHAMBERS)MANDATORY RULE 5(f7 ORDER

        Under federal law, including Rule 5(~ of the Federal Rules of Criminal Procedure, Brady v. Maryland,
 373 U.S. 83 (1963), and all applicable decisions interpreting Brady, the government has a continuing obligation
 to produce all information or evidence known to the government that is relevant to the guilt or punishment of a
 defendant, including, but not limited to, exculpatory evidence.

        Accordingly, the Court Orders the government to produce the defendant in a timely manner all
 information or evidence known to the government that is either:(1) relevant to the defendant's guilt or
 punishment; or(2)favorable to the defendant on the issue of guilt or punishment.

         This Order is entered under Rule 5(~ and does not relieve any party in this matter of any other discovery
 obligation. The consequences for violating either this Order or the government's obligations under Brady
 include, but are not limited to, the following: contempt, sanction, referral to a disciplinary authority, adverse
 jury instruction, exclusion of evidence, and dismissal of charges.



                                                                                                             o                     o0
                                                                           Initials of Deputy Clerk    slo
 cc:




   R-I1 (04/15)                                          Criminal Minutes —General                               Page l of 1
2/10/2021             Case 1:21-mj-00090-ZMF Document    11 Filed
                                               CM/ECF - California      02/11/21
                                                                   Central District Page 23 of 25

                                     Query       Reports             Utilities   Help    What's New    Log Out


                          UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                 CRIMINAL DOCKET FOR CASE #: 2:21-mj-00282-DUTY-1


 Case title: USA v. Bisignano                                                           Date Filed: 01/19/2021


 Assigned to: Duty Magistrate Judge

 Defendant (1)
 Gina Michelle Bisignano                                                represented by Craig A Harbaugh
 REG 26139-509                                                                         Federal Public Defenders Office
                                                                                       321 East 2nd Street
                                                                                       Los Angeles, CA 90012-4202
                                                                                       213-894-4740
                                                                                       Fax: 213-894-0081
                                                                                       Email: craig_harbaugh@fd.org
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED
                                                                                       Designation: Public Defender or
                                                                                       Community Defender Appointment

 Pending Counts                                                                         Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                      Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                             Disposition
 None



 Plaintiff
 USA                                                                    represented by US Attorney's Office
                                                                                       AUSA - Office of US Attorney
                                                                                       Criminal Division - US Courthouse
                                                                                       312 North Spring Street 12th Floor
https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?111049627198075-L_1_0-1                                                          1/3
2/10/2021             Case 1:21-mj-00090-ZMF Document    11 Filed
                                               CM/ECF - California      02/11/21
                                                                   Central District Page 24 of 25
                                                                      Los Angeles, CA 90012-4700
                                                                      213-894-2434
                                                                      Email: USACAC.Criminal@usdoj.gov
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED
                                                                      Designation: Assistant US Attorney

                                                                           William Rollins
                                                                           AUSA - Office of US Attorney
                                                                           General Crimes Section
                                                                           312 North Spring Street Suite 1200
                                                                           Los Angeles, CA 90012
                                                                           213-894-7407
                                                                           Fax: 213-894-0141
                                                                           Email: william.rollins@usdoj.gov
                                                                           ATTORNEY TO BE NOTICED

  Date Filed            #    Docket Text
  01/19/2021             1 AFFIDAVIT RE: OUT-OF-DISTRICT WARRANT (Rule 5(c)(3)) filed as to defendant
                           Gina Michelle Bisignano, originating in the District of Columbia. Defendant charged in
                           violation of: 18:1361. Signed by agent Jackson Barran, FBI; Special Agent. (ja) (Entered:
                           01/22/2021)
  01/19/2021             2 REPORT COMMENCING CRIMINAL ACTION as to Defendant Gina Michelle
                           Bisignano; defendants Year of Birth: 1968; date of arrest: 1/19/2021 (ja) (Entered:
                           01/22/2021)
  01/19/2021             3 Defendant Gina Michelle Bisignano arrested on warrant issued by the USDC District of
                           Columbia at Washington, D.C. (Attachments: # 1 Charging Document)(ja) (Entered:
                           01/22/2021)
  01/19/2021             4 MINUTES OF ARREST ON OUT OF DISTRICT WARRANT held before Magistrate
                           Judge John E. McDermott as to Defendant Gina Michelle Bisignano Defendant arraigned
                           and states true name is as charged. Attorney: Craig A Harbaugh for Gina Michelle
                           Bisignano, Deputy Federal Public Defender, present. Court orders bail set as: Gina
                           Michelle Bisignano (1) $170,000 Appearance Bond, SEE ATTACHED BOND FOR
                           TERMS AND CONDITIONS. Defendant remanded to the custody or currently in the
                           custody of the US Marshal. Government moves to UNSEAL case: GRANTED.
                           Preliminary Hearing set for 2/4/2021 10:00 AM before Magistrate Judge John E.
                           McDermott via Zoom. Release Order No 40680. Defendant is to contact clerk in D.C. Info
                           will be sent to defense counsel. Court Reporter: Pat Cuneo. (ja) (Entered: 01/22/2021)
  01/19/2021             5 NOTICE OF REQUEST FOR DETENTION filed by Plaintiff USA as to Defendant Gina
                           Michelle Bisignano (ja) (Entered: 01/22/2021)
  01/19/2021             6 FINANCIAL AFFIDAVIT filed as to Defendant Gina Michelle Bisignano. (Not for Public
                           View pursuant to the E-Government Act of 2002) (ja) (Entered: 01/22/2021)
  01/19/2021             7 ADVISEMENT OF STATUTORY & CONSTITUTIONAL RIGHTS filed by Defendant
                           Gina Michelle Bisignano. (ja) (Entered: 01/22/2021)
  01/19/2021             8 MINUTES OF IN CHAMBERS MANDATORY RULE 5(f) ORDER by Magistrate Judge
                           John E. McDermott as to Defendant Gina Michelle Bisignano. Court Reporter: Pat Cuneo.
                           (ja) (Entered: 01/22/2021)
  01/19/2021             9 CONSENT to Video Conference/Telephonic Conference filed by Defendant Gina Michelle
https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?111049627198075-L_1_0-1                                                     2/3
2/10/2021             Case 1:21-mj-00090-ZMF Document            11 Filed
                                                       CM/ECF - California      02/11/21
                                                                           Central District Page 25 of 25
                          Bisignano. (ja) (Entered: 01/22/2021)
  01/19/2021           10 DECLARATION RE: PASSPORT filed by Defendant Gina Michelle Bisignano, declaring
                          that I am unable to locate my passport(s) or other travel document(s). If I locate any
                          passport or other travel document issued to me, I will immediately surrender it to the U.S.
                          Pretrial Services Agency. I will not apply for a passport or other travel document during
                          the pendency of this case. (ja) (Entered: 01/22/2021)
  01/19/2021           11 ORDER FOR CONTRIBUTION TOWARD ATTORNEYS FEES by Magistrate Judge
                          John E. McDermott as to Gina Michelle Bisignano. Funds in the amount of monthly
                          payment of $250.00, shall be paid by the defendant to the Clerks Office as follows:
                          beginning 2/19/21. (ja) (Entered: 01/22/2021)
  01/19/2021           12 WAIVER OF RIGHTS approved by Magistrate Judge John E. McDermott as to Defendant
                          Gina Michelle Bisignano. (ja) (Entered: 01/22/2021)
  01/21/2021           13 EMERGENCY EX PARTE APPLICATION TO COMPEL COMPLIANCE WITH THE
                          COURT'S ORDER AND REQUEST FOR STATUS CONFERENCE Filed by Defendant
                          Gina Michelle Bisignano. (Attachments: # 1 Proposed Order) (ja) (Entered: 01/22/2021)
  01/22/2021           14 TEXT ONLY ENTRY (IN CHAMBERS) by Magistrate Judge John E. McDermott. In
                          regard to Defendant Gina Bisignano's Emergency Ex Parte Application to Compel
                          Compliance with the Court's Order and Request for Status Conference, this Court has no
                          authority to review or override the stay order and transportation order issued by the
                          District Judge in the District of Columbia. There is no way to grant the relief requested
                          without contravening the orders of the District Judge. Defendant should make her
                          arguments to the District Judge in the District of Columbia. 13 (san) Modified on
                          1/26/2021 (san). (Entered: 01/22/2021)
  01/29/2021           17 ORDER VACATING PRELIMINARY HEARING by Magistrate Judge John E.
                          McDermott as to Defendant Gina Michelle Bisignano, (mhe) (Entered: 02/04/2021)
  01/30/2021           15 NOTICE of Indictment filed by Plaintiff USA as to Defendant Gina Michelle Bisignano
                          (Attachments: # 1 Exhibit 1 (Indictment))(Rollins, William) (Entered: 01/30/2021)
  02/01/2021           16 NOTICE OF APPEARANCE OR REASSIGNMENT of AUSA William Rollins on behalf
                          of Plaintiff USA. Filed by Plaintiff USA. (Attorney William Rollins added to party
                          USA(pty:pla))(Rollins, William) (Entered: 02/01/2021)
  02/05/2021           18 TRANSCRIPT filed as to Defendant Gina Michelle Bisignano for proceedings held on
                          January 19, 2021 at 4:42 p.m. Court Reporter: PAT CUNEO CSR 1600, OFFICIAL
                          REPORTER, www.patcuneo.com. Transcript may be viewed at the court public terminal
                          or purchased through the Court Reporter before the deadline for Release of Transcript
                          Restriction. After that date it may be obtained through PACER. Notice of Intent to Redact
                          due within 7 days of this date. Redaction Request due 2/26/2021. Redacted Transcript
                          Deadline set for 3/8/2021. Release of Transcript Restriction set for 5/6/2021.(Cuneo,
                          Patricia) (Entered: 02/05/2021)
  02/05/2021           19 NOTICE OF FILING TRANSCRIPT filed as to Defendant Gina Michelle Bisignano for
                          proceedings January 19, 2021 at 4:42 p.m. re Transcript 18 THERE IS NO PDF
                          DOCUMENT ASSOCIATED WITH THIS ENTRY. (Cuneo, Patricia) TEXT ONLY
                          ENTRY (Entered: 02/05/2021)




https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?111049627198075-L_1_0-1                                                      3/3
